Citation Nr: 0634780	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to an initial compensable rating for right 
ear hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent 
for psoriasis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to March 
2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  Jurisdiction is with the RO in Reno, 
Nevada.  

The veteran testified before the undersigned Veterans Law 
Judge in May 2005.  At the hearing, the veteran submitted 
additional evidence and waived initial consideration of the 
evidence by the RO.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The medical evidence fails to establish that the veteran 
has a current left ear hearing loss disability for VA 
compensation purposes.  

2.  Right ear hearing loss is manifested, at most, by an 
average pure tone threshold of 36.25 decibels with speech 
discrimination of 96 percent.

3.  The veteran's psoriasis affects less than 20 percent of 
the entire body or exposed areas affected, does not require 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, and does not result in exudation or 
itching constant, extensive lesions, marked disfigurement, or 
scars.  



CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or 
aggravated by the veteran's military service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A.  §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006). 

2.  The criteria for an initial compensable rating for right 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

3.  The criteria for an initial rating in excess of 10 
percent for psoriasis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, § 4.118, Diagnostic 
Codes 7806, 7816 (2001), 7816 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R.  §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is  
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice 
should be provided to a claimant before the initial  
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Pre-adjudication VCAA notice was provided by letter dated in 
October 2002 with regard to the claims for service connection 
for right ear hearing loss and psoriasis.  Post-adjudication 
notice was provided by letter dated in November 2004 with 
regard to the veteran's claims for service connection for 
left ear hearing loss and a higher rating for psoriasis.  
Each letter informed the veteran of the evidence required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information, which would include that in his 
possession, to VA.  The timing and content of the October 
2002 notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The content of the 
November 2004 notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Although the timing of the VCAA notice letter with regard to 
the claims for left ear hearing loss and psoriasis rating did 
not comply with the requirement that notice must precede 
adjudication, the action of the RO, described above, cured 
the procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence.  Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Indeed, the veteran submitted additional evidence and 
argument in support of his claims subsequent to the May 2005 
Board hearing, and he waived RO consideration of that 
evidence.  Otherwise, the RO's issuance of the February 2005 
supplemental statement of the case afforded the veteran 
additional process since the VCAA notice and initial 
adjudication.  For these reasons, the veteran has not been 
prejudiced by the timing of the VCAA notice.

VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
is denying the claims, any questions as to assignment of a 
disability rating or effective date are rendered moot.

All identified medical and evidentiary records relevant to 
the issue on appeal have been requested or obtained.  The 
veteran was afforded appropriate VA examinations of his 
hearing in October 2002 and December 2004, and of his skin in 
November 2002 and December 2004.  The available medical 
evidence is sufficient for an adequate determination of the 
veteran's claim, and there is no indication that there are 
additional relevant records available.  At his hearing the 
veteran indicated that he had additional evidence to sumit, 
and he subsequently did so.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §3.102 (2006). 

A threshold matter in a service connection claim is 
establishing a current disability.  Results from VA 
audiologic evaluation in December 2004 show that the veteran 
does not have a left ear hearing loss disability for VA 
compensation purposes.  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2006).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.   

Service medical records contain results of several audiologic 
tests from April 1997 to October 2001.  Auditory threshold 
results for the veteran's left ear are substantially the same 
for all tests.  Representative of these results is the 
audiometric data from December 2000; which showed that pure 
tone thresholds measured in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 5, 5, 10, 5, and 5 decibels, 
respectively.  A separation report of medical history, dated 
in February 2002, notes hearing loss in only the right ear.

The October 2002 VA audiology examination showed pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz  of 5, 0, 5, 40, and 75 decibels, respectively.  
Pure tone thresholds measured in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 10, 5, 15, 5, and 20 
decibels, respectively.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.  The October 2002 examiner diagnosed 
the veteran with left ear sensorineural hearing loss at 6000 
to 8000 Hertz.  

VA clinic notes from June 2004 reported that puretones 
revealed normal sloping to mild/moderate high frequency 
hearing loss in the left ear.  These notes also report speech 
discrimination of 100 percent in the left ear and 92 percent 
in the right ear at normal conversational levels.  These 
notes do not provide numerical values for puretone 
thresholds.  

The December 2004 VA audiology examination showed pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz  of 5, 5, 10, 55, and 75 decibels, respectively.  
Pure tone thresholds measured in the left ear at 500, 1000, 
2000, 3000, and 4000 Hertz were 5, 5, 15, 10, and 35 
decibels, respectively.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 100 
percent in the left ear.  The December 2004 VA examiner 
diagnosed the veteran with normal hearing of the left ear 
then sloping to mild sensorineural hearing loss for 
frequencies higher than 3000 Hertz.

Also of record is an April 2005 audiologic test from a 
private provider, Sound Effects, with results for pure tone 
thresholds expressed in graphical format.  The Board is not 
permitted to interpret these results as they are in graphic 
rather than numerical form.  Kelly v. Brown, 7 Vet. App. 471 
(1995).  Furthermore, while these results include word 
recognition values, there is no indication that these values 
were based on a Maryland CNC test, therefore the word 
recognition test results will not be considered.  However, 
given that the December 2004 VA examination took place only 
four months prior to the April 2005 examination, the Board 
finds that the results of the December 2004 examination just 
as adequately portray the veteran's current hearing loss.  In 
any event, it appears that the April 2005 graph is consistent 
with the December 2004 examination.

No medical evidence indicates that the veteran's left ear 
hearing has a threshold of 26 decibels or greater for three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or 
40 decibels or greater for any of these frequencies.  

Results from the October 2002 examination showed the veteran 
to have a 92 percent speech recognition score, which does 
meet the criteria under 38 C.F.R. § 3.385 for a hearing loss 
disability.  However, June 2004 clinical notes and the 
December 2004 examination showed the veteran to have a speech 
recognition score of 100 percent for his left ear.  

In adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The 
Board finds the 2004 examination results more probative on 
the issue of whether the veteran has a current left hearing 
loss disability because this examination is more recent than 
the October 2002 examination and because, other than the 
October 2002 results, all other medical evidence shows the 
veteran to have normal left ear hearing in the relevant Hertz 
range.  

A service connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
As the great majority of the hearing test results show, the 
veteran does not have a current left ear hearing loss 
disability, as defined under 38 C.F.R. § 3.385.  Therefore, 
his claim for service connection must be denied.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The claims for a compensable rating for right ear hearing 
loss and a rating higher than 10 percent for psoriasis both 
originated from the RO decision that granted service 
connection for these disabilities.  These claims therefore 
stem from the initial ratings assigned to these disabilities.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).


Right Ear Hearing Loss

Service connection for right ear hearing loss was granted in 
November 2002.  A noncompensable disability rating was 
assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
effective from March 16, 2002.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of 
a Roman numeral designation, ranging from I to XI.  Other 
than exceptional cases, VA arrives at the proper designation 
by mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  If impaired hearing 
is service connected in only one ear, the non-service 
connected ear is assigned Roman numeral I for purposes of 
employing Table VII.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2006), 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.  The veteran's 
hearing loss does not qualify as one of these exceptional 
cases.

Results of service audiology testing in December 2000, VA 
hearing examinations in October 2002 and December 2004, and 
VA clinic notes from June 2004, are specified above, in the 
section of this decision addressing service connection for 
left ear hearing loss.  The June 2004 VA clinic notes do not 
contain results competent for rating purposes.  As explained 
above, the Board is not permitted to interpret the results 
expressed in graphical format from the April 2005 
audiological evaluation but finds the December 2004 VA 
examination results to adequately portray the veteran's 
current right ear hearing loss.

Puretone threshold averages for the right ear were 30 
decibels and 36.25 decibels in October 2002 and December 
2004, respectively.  Speech discrimination was not less than 
96 percent.  These values result in assignment of Roman 
numeral I to the right ear for purposes of determining 
evaluation of hearing impairment.  38 C.F.R. § 4.85.  Roman 
numeral I is also assigned to the left ear for this purpose, 
as the medical evidence does not indicate that the veteran's 
left ear hearing loss meets the criteria under 38 C.F.R. § 
3.385 for a hearing disability.  A noncompensable rating is 
derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row I with column I.  

As the veteran's service connected right ear hearing loss 
does not meet the criteria for a compensable rating, his 
disability is appropriately rated as noncompensable, and an 
increased rating is not warranted. 


Psoriasis

Service connection for psoriasis was granted in November 
2002.  A 10 percent disability rating was assigned under 38 
C.F.R. § 4.118 Diagnostic Code 7816, effective from March 16, 
2002.

The Board notes that during the pendency of the veteran's 
appeal, changes were made to the Schedule for Rating 
Disabilities for disabilities of the skin effective August 
30, 2002.  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  The revised amended versions may only 
be applied as of their effective date and, before that time, 
only the former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).

A review of the record demonstrates that the RO considered 
the old and new rating criteria, and the veteran was made 
aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Prior to August 30, 2002, VA was directed to rate psoriasis, 
under Diagnostic Code 7816, as for eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118, Diagnostic 
Code 7816.  This required rating under the criteria found in 
Diagnostic Code 7806.

The next higher rating, 30 percent, under Diagnostic Code 
7806, required exudation or itching constant, extensive 
lesions, or marked disfigurement.  

Effective from August 30, 2002, Diagnostic Code 7816, 
provided for the next higher rating, 30 percent, when 
psoriasis affects 20 to 40 percent of the entire body, or 20 
to 40 percent of the exposed parts affected, or requires 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12 month period.  

The record is absent for any evidence that the veteran's 
psoriasis results in scars.  The December 2004 VA examination 
specifically found no scarring or disfigurement as a result 
of the psoriasis.  Therefore, no other diagnostic code for 
disabilities of the skin is for application in this case.  

Evidence of record demonstrates that the veteran's psoriasis 
affects less than 20 percent of his entire body and less than 
20 percent of those exposed parts that are affected.  The 
November 2002 VA examination found that the veteran's 
psoriasis affected his elbows, knees, scalp and left medial 
malleolus of the ankle and manifested as silvery scales with 
dryness and no tenderness.  Excoriation and crusting were 
minimal.  March 2004 VA clinic notes report well-demarcated 
erythematous thick plaques with psoriatic scale covering the 
anterior knees and both elbows with scattered patches on legs 
with approximately 5 percent of surface area involved.  The 
December 2004 VA examination found the veteran's psoriasis to 
affect approximately one percent of his entire body.  The 
only exposed body parts affected were his ears, which were 
described as being affected slightly.  This examiner reported 
that the only symptom was pruritis (itching); there is no 
indication that the itching was constant.  At the May 2005 
hearing, the veteran described his psoriasis as worse in cold 
weather, when his skin tended to crack.

Thus, the record is absent for any evidence that the 
veteran's psoriasis manifested as exudation or constant 
itching.  Descriptions provided by the examiners and 
clinicians are not those of extensive lesions or marked 
disfigurement.  Nor does the veteran require systemic therapy 
to treat his psoriasis.  Both the November 2002 and December 
2004 VA examiners reported that the veteran's psoriasis was 
treated only with topical creams.  

Because the criteria have not been met for a 30 percent 
rating under either the old or new Diagnostic Code 7816, and 
therefore not under the old Diagnostic Code 7806, a rating 
higher than 10 percent is not warranted for the veteran's 
service connected psoriasis.  


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  

Entitlement to an initial compensable rating for right ear 
hearing loss is denied.  

Entitlement to an initial rating in excess of 10 percent for 
psoriasis is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


